Citation Nr: 0011416	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had verified inactive duty for training from 
April 1988 to September 1988, and active service from 
December 1990 to August 1991.  The record reveals additional 
unverified active duty for training in July 1992, at which 
time the veteran sustained an injury to his left (minor) 
shoulder. 

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in May 1997 for further 
medical development, and as will be shown more fully below, 
this was accomplished to the extent possible.  This matter is 
now ready for appellate consideration.


FINDING OF FACT

The veteran's left shoulder disorder is manifested by 
symptoms in an unexceptional disability picture that do not 
produce more than minor weakness, limited motion, and 
crepitus of the left shoulder with pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left shoulder disorder have not been met.  
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Codes 5203, 5010 (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this regard, the Board 
also notes that this matter was previously remanded for 
further medical development as a result of the veteran's 
representation as to worsening symptoms and the need for 
further findings to permit the Board to better assess the 
veteran's pain in the left shoulder on functional use.  
Unfortunately, while further examination was ultimately 
obtained in July 1997 with supplemental opinions furnished 
thereafter, the Board finds that more comprehensive 
examination that might have provided additional relevant 
medical findings did not go forward as scheduled due to the 
veteran's failure to provide a more current address and/or to 
report for the scheduled examination.  

Although the veteran's service representative has contended 
that the veteran's failure to report was occasioned by the 
regional office (RO)'s communication with the veteran by 
means of the wrong address, the record reveals that when an 
April 1998 supplemental statement of the case was returned to 
the RO with a forwarding address in Glendora, California, the 
RO thereafter used the Glendora address for the purpose of 
notifying the veteran of a Department of Veterans Affairs 
(VA) examination in August 1999.  The Board also notes that 
there is no evidence that the RO was furnished with another 
address for the veteran after April of 1998.  

Consequently, while the action requested by the Board's 
remand was not completed to the fullest extent possible, the 
results of the July 1997 VA examination shed additional light 
on the severity of the veteran's left shoulder disability, 
and in any event, the veteran's failure to report or 
cooperate with respect to additional examination now permits 
the Board to consider this original claim (this is a claim 
for an increased original evaluation under Fenderson v. West, 
12 Vet. App. 119 (1999)), based on the evidence currently of 
record.  38 C.F.R. § 3.655(b) (1999).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (1999).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.  The normal range of motion of the shoulder is from 0 
degrees of flexion (forward elevation) to 180 degrees of 
flexion, from 0 degrees of abduction to 180 degrees of 
abduction, from 0 degrees of external rotation to 90 degrees 
of external rotation, and from 0 degrees of internal rotation 
to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate 
I.

The veteran's left shoulder disorder is currently rated at 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203 for 
impairment of the scapula or clavicle and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for degenerative arthritis.  
Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings, will be rated based 
on limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

A review of the history of this disability shows that service 
connection was granted with the assignment of a 10 percent 
rating for a left shoulder condition by a June 1994 rating 
decision, based on service medical records and VA medical 
examination in April 1994.  Service medical records were 
found to reveal that the veteran felt a tear in his shoulder 
while lifting a bag in July 1992, and that X-rays at that 
time were interpreted to reveal a fracture of the clavicle 
and rotator cuff tear.  In January 1993, the veteran 
underwent a left clavicle resection due to left 
acromioclavicular (AC) arthritis.  It was noted that the 
veteran was found unfit for duty by the medical board due to 
the left shoulder condition and the veteran was released from 
active duty.  

April 1994 VA medical examination revealed a history of left 
AC arthritis, status post left distal clavicle resection.  
The veteran reported injuring his left shoulder during 
training in service and that he eventually had to have 
surgery in January 1993.  The veteran related that he 
currently worked at a desk and that his complaints included 
tenderness, pain and weakness, which sometimes required the 
use of Tylenol.  His symptoms were also noted to limit 
activities.  Physical examination revealed a 5 centimeter 
scar on the left shoulder with no deformity or muscle 
atrophy.  The range of motion of both shoulders was found to 
be within normal limits but that the veteran expressed pain 
during abduction of the left shoulder.  Muscle strength was 
5/5 in flexion and extension, with crepitation noted on 
motion of the left shoulder.  X-rays were interpreted to 
reveal status post resection of the left distal clavicle with 
AC separation, with sclerosis noted in the greater tuberosity 
and inability to rule out rotator cuff pathology.  The 
overall assessment was status post AC surgery distal clavicle 
resection, with residual scar and minor weakness.

In a March 1995 letter from the Post Office referencing the 
veteran's then-recent application for the position of City 
Carrier, it was indicated that the veteran was found to be 
medically unsuitable for the position.  This decision was 
based upon a review of the veteran's medical records and an 
evaluation by a medical officer which reportedly revealed 
arthritis of the left shoulder.  It was further indicated 
that this condition was not compatible with the strenuous 
activities required for this position.  The veteran was 
invited to produce appropriate medical evidence in support of 
a request for reconsideration of the decision.

A private orthopedic medical report from Dr. O. indicates 
that this physician saw the veteran at this time in 
orthopedic consultation.  The physician characterized the 
veteran's condition as left shoulder traumatic arthritis of 
the AC joint occurring in July 1992 while in the service and 
subsequently necessitating a Mumford procedure (resection of 
the distal tip of the clavicle of the left shoulder), the 
latter surgery being done while in the service in February 
1993.  It was noted that the veteran was eventually given a 
medical discharge from service approximately four months 
after the surgery.  Based on current examination and medical 
history provided by the veteran, Dr. O. concluded that there 
was no need to place any restrictions on the veteran from an 
orthopedic standpoint as far as the left shoulder was 
concerned.  Dr. O. indicated that the veteran was 
asymptomatic at this time and that he had been asymptomatic 
for a long time.  It was Dr. O.'s opinion that the service 
was a little premature in giving the veteran a discharge for 
the shoulder problem and that X-rays revealed evidence of a 
resection of the tip of the left clavicle, which was 
accomplished by way of a standard medical procedure.  

Physical examination revealed that the veteran had full range 
of motion of the shoulders with extension of 65 degrees 
bilaterally, external rotation of 65 degrees, abduction of 
175 degrees, forward flexion of 175 degrees, and internal 
rotation until both thumb tips touched approximately the 
spinous process level of the T8 vertebra.  The 1 1/2 inch 
shoulder surgical incision was found to be well healed and 
nontender, and there was no abnormal instability or 
crepitation.  Nerve and circulatory function were intact and 
there was good muscular strength throughout the shoulder 
girdle and upper extremities.  The diagnosis was status post 
left shoulder Mumford procedure for traumatic arthritic 
changes at the AC joint.  Dr. O. could see no reason why the 
veteran should be restricted in any way and was capable of 
full activity, sports and work of any type.

An April 1995 letter from the Post Office reflects that the 
veteran's request for reconsideration for the position of 
City Carrier was reviewed based on the medical report of Dr. 
O., and that the Post Office decided to sustain its original 
decision.

At the veteran's hearing before a traveling member of the 
Board in March 1997, the veteran testified that since he was 
service-connected for his left shoulder condition, he had 
developed more limited range of motion, stiffness and 
soreness (transcript (T.) at p. 3).  He described these 
symptoms as chronic in nature (T. at p. 3).  The only time 
the veteran was hospitalized was when the veteran was still 
on active duty in approximately February of 1991 (T. at p. 
4).  He had not had further surgery since service and he had 
not been told that further surgery would be needed (T. at p. 
4).  He had been informed that the shoulder would become more 
arthritic with age (T. at p. 4).  He described the pain in 
the shoulder as constant, but that he no longer took 
medication and had not been receiving physical therapy (T. at 
pp. 4-5).  The veteran indicated that he could lift his left 
arm about 70 degrees from perpendicular to his shoulder, and 
had difficulty lifting heavy objects (T. at p. 5).  

The veteran recalled that he was laid off from one temporary 
position at a packing company due to his inability to lift 
the required amount of weight (T. at p. 6).  The veteran 
indicated that his shoulder had not dislocated since his 
receipt of the 10 percent rating (T. at p. 7).  He did, 
however, note that there was swelling and pain that was 
relieved somewhat by icepacks, heating pads and/or massage 
from water hitting the shoulder while in the shower (T. at p. 
7).  The veteran was currently bagging groceries with which 
he had some difficulty due to repetitive movement and lifting 
(T. at p. 8).  The veteran would sometimes have difficulty 
sleeping because of an aching in the shoulder, noted a 
constant numbness and tingling in the arm and fingers, and 
recalled dropping an item because of pain and stiffness (T. 
at p. 8).  While the veteran denied taking prescription 
medication, he did indicate that he took Tylenol quite often 
and that this would provide temporary relief (T. at p. 9).  

The veteran had not seen a doctor for treatment since he was 
released from the hospital in about 1991 (T. at p. 9).  The 
veteran had been told by the doctors at the Naval Hospital in 
Long Beach, California that his left arm was smaller in 
circumference than his right arm (T. at p. 10).  At this 
time, the veteran was also found to have less strength in the 
left hand, although he further acknowledged that he was 
right-handed (T. at p. 10).  The veteran noted that he was 
denied a position with the Post Office due to his left 
shoulder disability (T. at p. 11).  The veteran currently 
attended college where he was studying to be a radiologic 
technician (T. at p. 11).  

The veteran indicated that he believed that his shoulder had 
steadily gotten worse since his separation from the military 
(T. at p. 13).  The primary symptoms that had worsened were 
pain, weakness and discomfort (T. at p. 13).  Prior to his 
in-service surgery, numbness was radiating from the shoulder 
down to the wrist (T. at p. 13).  This radiating numbness and 
stiffness continued after the surgery (T. at p. 13).  The 
numbness would involve any of the five fingers (T. at p. 14).  
He had strength testing following his surgery but could not 
recall any such testing since the surgical repair (T. at p. 
14).  The veteran clarified that he could not raise his left 
arm more than 70 degrees above shoulder level (T. at p. 15).  

VA medical examination in July 1997 revealed that the veteran 
complained of pain in the "back posterior part of the 
neck."  Pain was also reported to radiate to the left 
shoulder, arm, hands and forearm, and there was a 1 inch 
incision over the AC joint area.  The veteran related a 
history of falling and landing on this left shoulder during 
training at Camp Pendleton in 1991, at which time he went to 
a doctor with no specific diagnosis.  Thereafter, he went 
back to work and training, lifted a weight, and felt his left 
shoulder snap.  He went to a doctor again, and there was a 
diagnosis of AC separation.  Eventually, he had a surgery 
with an open reduction and internal fixation.  Physical 
examination of the cervical spine revealed evidence of muscle 
spasm in the posterior part of the neck.  Left and right 
lateral bending was at 25 degrees, and left and right lateral 
rotation was at 40 degrees.  Flexion was at 30 degrees and 
extension was at 10 degrees.  In handwritten notes on the 
typed examination report from this examination, the examiner 
indicated that the pathology found on examination was not in 
the shoulder.

Examination of the shoulders revealed a 1 inch incision over 
the AC joint area in the anterior part of the left shoulder.  
Anterior elevation was at 180 degrees and lateral elevation 
was also at 180 degrees.  External rotation was 65 degrees 
and with respect to internal rotation, it was noted that the 
veteran could reach to the L2 vertebrae on the back part.  X-
rays of the left shoulder revealed that the AC joint was 
approximately 1.8 centimeters wide without evidence of new 
fracture or dislocation, and other than the evidence status 
post resection, the examination was otherwise found to 
indicate normal findings.  X-rays of the cervical spine were 
interpreted to reveal small degenerative spurs at the 
uncovertebral joint of C4-5 resulting in mild encroachment 
upon the left neuroforamen and mild muscle spasm.  There was 
a further interpretation of straightening of the cervical 
lordosis that was found to account for the veteran's neck, 
arm and shoulder pain.  The diagnosis was injury to the 
cervical disc in the area of C4-7, and a history of open 
reduction internal fixation of the left AC joint.  Additional 
handwritten notes on the typed examination report reflect 
that the examiner found that cervical disc rupture was 
pressing on nerve roots involving the shoulder and arm 
muscles, such that the cause of pain was not the shoulder or 
muscles but the nerve root pressure.  The examiner therefore 
concluded that there was nothing wrong with the shoulder 
joint itself as shown by full range of motion, with the 
shoulder pain described as nerve root pain.  


II.  Analysis

With respect to the veteran's left shoulder disability, the 
Board first recognizes that this disability involves the 
veteran's minor extremity, and that the disability is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for degenerative arthritis, which is 
rated based on limitation of motion of the affected part, and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which relates 
to the impairment of the clavicle or scapula.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.  As there is no evidence of 
impairment of the clavicle or scapula since the veteran's 
original in-service surgery, the Board finds that Diagnostic 
Code 5203 would not provide a basis for an increase 
evaluation.

The criteria for application of an increased rating under 
Diagnostic Code 5202 have not been met because there has been 
no finding or diagnosis of an impairment of the humerus by 
any competent medical evidence.  Clearly, there is no 
ankylosis of the joint, and thus 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1999) is not applicable.  In addition, 
the residual surgical scar on the left shoulder has not been 
found to be painful and tender as required for a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), 
or to affect the functioning of the shoulder joint under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 would permit the assignment of 
a 20 percent rating if there is a finding that the limitation 
of motion in the left arm is at shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's consistent principal complaint has been 
radiating pain, stiffness and numbness of the left shoulder 
from the shoulder down to the fingers of the left hand.  
However, while physical examination by the VA examiner in 
April 1994 did reveal minor weakness and crepitus and that 
the veteran expressed pain during abduction of the left 
shoulder, range of motion was noted to be within normal 
limits, and there was no deformity or muscle atrophy.  In 
addition, private orthopedic consultation in March 1995 
revealed full range of motion, as did the most recent VA 
examination in July 1997, at which time anterior and lateral 
elevation was noted to be to 180 degrees.  The veteran 
himself has testified that he can raise his left arm 70 
degrees above shoulder level (T. at p. 15).  Abduction of the 
arm to shoulder level would constitute 90 degrees of 
abduction.  38 C.F.R. § 4.71, Plate I.  Thus, examination 
findings since original service connection do not indicate 
that abduction of the right arm is approximately limited to 
shoulder level.  Rather, the record clearly shows that even 
based on the veteran's own testimony, the veteran is able to 
move his left arm above shoulder level.  Therefore, the Board 
finds that the level of disability for the left shoulder does 
not meet the criteria of limitation of the left arm at 
shoulder level under Diagnostic Code 5201, which is required 
for the 20 percent evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  

However, as was noted above, the Board observes that the 
April 1994 VA medical examiner did note that although the 
veteran was capable of a normal range of motion in the left 
shoulder, he expressed pain during abduction of the shoulder, 
and there were additional findings of minor weakness and 
crepitus.  Thus, the Board is in agreement with the RO's 
conclusion that the appellant was entitled to a 10 percent 
rating based on minor functional impairment of the shoulder 
joint.  In this regard, the provisions of 38 C.F.R. § 4.40 
(1999) note that functional loss may be due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Moreover, 
38 C.F.R. § 4.45 (1999), directs that the "factors of 
disability" affecting the joints include pain on movement and 
weakened movement.  Finally, 38 C.F.R. § 4.59 provides that:

With any form of arthritis, painful motion is 
an important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  
Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize 
painful motion with joint or periarticular 
pathology as productive of disability.  It is 
the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation 
within the joint structures should be noted 
carefully as points of contact which are 
diseased.

On the facts of this case, the evidence clearly shows the 
appellant experiences some pain on use of the left shoulder 
during certain activities.  38 C.F.R. § 4.59 provides 
guidance that actual painful motion is to be recognized by 
minimum compensable rating for the joint.  Under the 
schedule, the ratings for the shoulder and arm include a 
minimum rating of 10 percent under Code 5203, which is the 
rating the RO selected in this case.  Therefore, the Board 
finds that the current rating is correct and the evidence 
provides no support for a rating in excess of that currently 
assigned.  

A separate rating for arthritis of the left shoulder is not 
warranted as the use of the same limitation of motion and 
pain for a separate or increased rating under another 
Diagnostic Code would constitute pyramiding which is 
prohibited under 38 C.F.R. § 4.14 (1999).  The Board further 
notes that a separate rating is not warranted for nerve 
disability connected with the veteran's left shoulder as 
there is no objective evidence to support such disability 
(the most recent medical evidence supports nerve damage of 
the cervical spine but not the shoulder), and since the 
veteran's subjective complaints of weakness are already taken 
into account in the veteran's current 10 percent evaluation 
under Diagnostic Code 5203.  38 C.F.R. § 4.40.  As the weight 
of the evidence is plainly against the award of a rating in 
excess of 10 percent, there is no basis for such an award 
under the doctrine of reasonable doubt.  38 C.F.R. § 5107.

A higher rating is also not appropriate under 38 C.F.R. 
§ 3.321(b).  The Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with the veteran's employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  Although the 
veteran has indicated that his left shoulder is painful on 
use, the record does not reflect any recent or frequent 
hospital care, and any interference in the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's pain and 
discomfort from this disability is within the range 
contemplated by the currently assigned evaluation.  Nothing 
in this decision precludes the veteran from applying for an 
increased rating in the future should his symptoms increase 
in severity.


ORDER

An evaluation in excess of 10 percent for a left shoulder 
disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

